Citation Nr: 1441909	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee condition.  

2.  Entitlement to service connection for a right shoulder condition.  

3.  Entitlement to service connection for a sleep disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from October 2003 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Detroit, Michigan Regional Office of the Department of Veterans Affairs (VA).  [Due to the location of the Veteran's current residence, the jurisdiction of his appeal has been transferred to the Pittsburgh RO.]

Before the matter was certified to the Board, and in a December 2011 rating action, the RO granted service connection for mood disorder, to include anxiety and depression with parasomnia, and evaluated it as 50 percent disabling, effective October 29, 2009.  This grant of service connection constitutes a full award of the benefit sought on appeal with respect to the diabetes claim.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed disease of the right shoulder.  

2.  The Veteran's sleep impairment is a symptom of the already service-connected psychiatric disability; the Veteran does not have a separately diagnosed sleep disorder.  






CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for sleep disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision with respect to the claim on appeal has been accomplished.

Through the November 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the November 2009 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as all post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination in connection to the claimed disorders was performed in March 2010, the report of which is of record.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Here, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein have been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Shoulder Condition

In the present appeal, the Veteran contends that his right shoulder disorder was incurred in service.  

Turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's upper extremities was shown to be normal at the May 2003 medical examination, and he denied a history of shoulder problems in the medical history report.  An August 2006 health record reflects that the Veteran presented at the military clinic with complaints of intense pain in his right shoulder of one day duration.  According to the Veteran on a scale of one to ten (with one being the least level of pain and ten being the highest), his pain level was at a six.  The Veteran further stated that rotating or raising the arm past the shoulder joint served to increase the pain.  Based on his evaluation of the Veteran, the medical examiner diagnosed the Veteran as having a shoulder sprain.  The service treatment records are absent any complaints of right shoulder pain until several years later, in March 2009.  During this treatment visit, the physician noted that the Veteran experienced pain in the right shoulder joint "in the glenohumeral joint" as well as anterior and lateral pain against resistance to abduction and flexion with no swelling or tenderness to palpation.  Based on his evaluation of the Veteran, the physician assessed the Veteran with joint pain that is localized in the shoulder and probable chronic bursitis.  The Veteran subsequently underwent an x-ray of the right shoulder in March 2009, the results of which were negative for any fractures or dislocations, and showed the glenohumeral, acromioclavicular and coraclavicular joints to be unremarkable.  Subsequent treatment reports generated at the military clinic, and dated from May 2009 to July 2009, demonstrate that the Veteran continued to experience pain in his right shoulder.  During a July 2009 treatment visit, examination of the right shoulder revealed tenderness to palpation over the acromioclavicular joint, as well as tenderness to palpation over the anterior and superior glenohumeral joint.  Although range of motion was shown to be intact, the Veteran reported to experience pain when raising his arm above the shoulder level.  Based on his evaluation of the Veteran, the treatment provider assessed the Veteran with joint pain that is localized in the shoulder.  At the July 2009 separation examination, the clinical evaluation of the upper extremities was marked as abnormal, and in the adjoining 'Notes' section, the medical examiner noted that although the Veteran's range of motion was full during active motion, he exhibited slight swelling at the anterior region.  In addition, the Veteran reported a history of pain in his shoulder in the medical history report, and described a sensation of tightness in the right shoulder joint which evolves into "electric shooting pain [and] numbness."  In the section entitled "Examiner's Summary and Elaboration of all Pertinent Data", the medical examiner noted that the Veteran's right shoulder pain started while he was deployed in Iraq in October 2008, and that physical examinations of this shoulder were negative for any signs of trauma or injury.  She (the medical examiner) also noted that the Veteran had undergone physical therapy to treat his symptoms, and was still seeing a physical therapist for his shoulder pain.  

The evidence clearly shows the Veteran's complaints of right shoulder pain during his period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a right shoulder disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Although the service treatment records reflect an acute right shoulder sprain on one occasion, this appears to have resolved as there was no actual clinical finding of a chronic right shoulder disability.  Thus, while the Veteran underwent episodes of right shoulder pain while on active duty service, and described symptoms of pain at the July 2009 separation examination, the service treatment records do not reflect findings of a chronic right shoulder disability.  

Turning to the post-service treatment records, the Board notes that the Veteran was afforded a VA examination for his right shoulder in March 2010, at which time he provided his military history and described a sensation of tightness in the right shoulder that first began in service.  According to the Veteran, he first noticed signs of discomfort in the right shoulder when he moved it around to try to loosen it.  The Veteran explained that he initially ignored these symptoms, but the pain continued to worsen while he was stationed in Iraq, and he finally went to see a physician in February 2009 after he started having shooting pain in the right shoulder.  According to the Veteran, the physician diagnosed his condition as tendonitis and referred him to a physical therapist to help treat his symptoms.  The Veteran stated that the physical therapy exercises served to worsen his symptoms, but he continued going until he left the military.  According to the Veteran, he currently experiences pain in his shoulder which radiates throughout his arm once a month.  The Veteran described the pain as a dull recurring ache which comes and goes, and further reported to experience symptoms of weakness and stiffness in the right shoulder.  

Upon conducting a physical evaluation of the right shoulder, the examiner noted that the Veteran exhibited normal elevation of the shoulder against resistance.  The examiner observed no signs of swelling, effusion, tenderness, laxity or inflammatory arthritis in the right shoulder joint and further noted that the Veteran had flexion to 154 degrees, abduction to 158 degrees, internal rotation to 60 degrees and external rotation to 80 degrees in the right shoulder.  The Veteran also underwent an x-ray of the right shoulder, the results of which revealed intact osseous structures of the right shoulder, normal glenohumeral articulation and well-preserved subacromial space.  In addition, the Veteran underwent an x-ray of the acromioclavicular joint, the findings of which showed these joints to be symmetrical with no evidence of separation, dislocation or fractures.  Based on her evaluation of the Veteran, as well as her review of the medical records and diagnostic test results which revealed no radiologic evidence of abnormality, the VA examiner diagnosed the Veteran with having a orthopedically normal right shoulder and determined that no link can be made between the shoulder and active military service.  

The remainder of the medical records is absent any complaints of, or treatment for, the right shoulder condition.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disability.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any chronic right shoulder pathology.  The Board notes none of the more recent treatment providers, to include the March 2010 VA examiner, have identified a current disease, and review of the post-service medical evidence of record is completely absent for a clear and definitive diagnosis pertaining to the right shoulder.  Although the Veteran was assessed with having a right shoulder sprain in service, this appears to have resolved considering he did not report any symptoms associated with the right shoulder for several years, and subsequent service treatment records do not provide a diagnosis of a right shoulder disability, despite the Veteran seeking treatment for right shoulder symptoms on several occasions prior to his separation from service.  In addition, findings from the March 2009 and March 2010 x-rays were shown to be normal, and the March 2010 VA examiner determined that the Veteran's right shoulder was orthopedically normal.  Moreover, the Veteran's complaints of ongoing pain and discomfort in the right shoulder, as well as assessment of joint pain that is localized in the right shoulder, do not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  

The Board notes further that although the Veteran has complained of right shoulder problems throughout the duration of the appeal, the greater weight of the evidence is that he does not have any right shoulder pathology.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, service treatment records close in time to when the Veteran's filed his claim (November 2009), and the post-service medical records show no pathology of the right shoulder.  

The Board has considered the Veteran's assertions that he has a right shoulder disability related to his time in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the right shoulder joint, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the March 2010 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the medical evidence in the current appeal does not establish that the Veteran has any current right shoulder pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability.  The benefit-of-the-doubt provisions do not apply.  Service connection for a right shoulder disability is not warranted.

Sleep Disorder

The Veteran also maintains that he has a sleep disorder that first manifested in service.  

Although the majority of the Veteran's service treatment records are absent any complaints of, or treatment for, sleep problems, the Veteran did report to experience difficulty sleeping on his October 2008 Post-Deployment Health Assessment form after he returned from his deployment in Iraq.  The Veteran also reported to have frequent trouble sleeping in his July 2009 medical history report, prior to his separation from service.  In the explanation section, the Veteran indicated that he had not slept well since his period of service in Iraq.  In the Examiner's Summary and Elaboration of all Pertinent Data section, the medical examiner noted that the Veteran had trouble falling and staying asleep since his period of service in Iraq, and had attempted to seek treatment for these symptoms with a counselor at the Army Community Service (ACS) on several occasions.  The medical examiner also noted that the Veteran takes over-the-counter (OTC) medication on a nightly basis to help him sleep.  

The Veteran was afforded a VA examination in March 2010, at which time the examiner reviewed the Veteran's psychiatric history both before and after service, and noted that the Veteran began endorsing symptoms of impaired sleep and irritability after his deployment in Iraq.  According to the Veteran, he was depressed and felt "hollow" inside after returning from Iraq.  The Veteran further reported that he started drinking heavily, isolating himself from his friends and family and sleeping with a gun under his pillow after his separation from service.  In addition, the Veteran commented that he began experiencing difficulty sleeping on a daily/nightly basis, and added that his sleep was not only interrupted throughout the night, but he also had problems falling asleep.  According to Veteran, he feels tired throughout the day, and relies on OTC medication to help him sleep at night.  The Veteran noted that his sleep problems do not cause a considerable interference with his life apart from fatigue and a 'tendency to zone.'  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran as having depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  He attributed the Veteran's psychiatric symptoms, to include his impaired sleep, to these diagnoses and noted that the Veteran's sleep problems cause him to feel chronically fatigued, which causes him to 'zone out a lot.'  The examiner did not diagnose the Veteran with a sleep disorder that was separate and distinct from his psychiatric disorders.  The examiner based his determination on the service treatment records, which revealed that the Veteran denied having any psychiatric symptoms prior to service, and began suffering from irritability and sleep interference after he returned.  

As previously discussed in the Introduction, the Veteran is already service connected for a psychiatric disability for which he is rated as 50 percent disabled based on numerous symptoms to include parasomnia, which is a form of sleep impairment.  Therefore, the Veteran is already being compensated for his sleep impairment as a symptom of the service-connected psychiatric disability, so any separate compensation for the chronic sleep impairment would constitute pyramiding under 38 C.F.R. § 4.14 (2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently diagnosed sleep disorder separate from parasomnia, a form of sleep impairment and symptom that has been attributed to the service-connected psychiatric disorder, service connection for a sleep disorder is not warranted.  Because the preponderance of the evidence is against the claim for service connection for sleep disorder, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for a sleep disorder is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran contends that his right knee disability was incurred in service.  Review of the service treatment records demonstrate that the Veteran began presenting at the military aviation clinic with complaints of right knee pain in March 2009.  During one particular visit that month, the Veteran described a five year history of chronic right knee pain but noted that he had not injured or suffered trauma to the right knee.  Upon conducting a physical evaluation of the right knee, the physician observed no evidence of pain, swelling, redness, warmth, or stiffness, nor any clicking, snapping or grating sensation in the right knee.  Based on his evaluation of the Veteran, the physician assessed him with having joint pain that was localized in the right knee, and specifically noted that the Veteran had soft tissue pain.  The Veteran subsequently underwent an x-ray of the right knee, the findings of which were negative for joint effusion and demonstrated anatomic alignment without fracture, dislocation, or abnormal areas of lucency or sclerosis.  It was further noted that the soft tissues and joint spaces were within normal limits.  

Subsequent treatment reports generated at the military aviation clinic, and dated from April 2009 to July 2009, reflect ongoing complaints of, and treatment for the right knee symptoms.  During an April 2009 treatment visit, the Veteran reported that he began experiencing swelling in the right knee joint five years prior, and further recalled a recent incident wherein his knee suddenly started to buckle from underneath him while he was climbing a staircase.  Upon physical examination, the treatment provider observed crepitus on motion, and noted that the patellofemoral grinding test was positive with popping.  Based on his evaluation of the Veteran, the treatment provider assessed him with having right knee patellofemoral syndrome and recommended that the Veteran seek physical therapy to help alleviate his symptoms.  Treatment records dated in May 2009 reflect an ongoing diagnosis of patellofemoral syndrome.  At the July 2009 separation examination, the clinical evaluation of the lower extremities was marked as abnormal, and in the adjoining notes section, the medical examiner noted that the Veteran experienced pain over the patellofemoral insertion and that the posterior drawer test produced positive results.  In addition, the Veteran reported a history of knee trouble in the medical history report, and in the comments section the medical examiner noted that the Veteran's right knee began hurting five-and-a-half years prior without any trauma or injury, and the pain surrounded the medial section of the knee.   

The Veteran was afforded a VA examination in March 2010, at which time he provided his military history and reported that he began experiencing pain in his right knee in July 2004.  According to the Veteran, the pain continued to worsen throughout service and he began seeking physical therapy to help treat his symptoms, but this only served to worsen his pain.  The Veteran reported to experience constant pain in the right knee, which, on a scale of one to ten, he rates somewhere between a one and three with the potential of increasing to a five.  He also reported to experience instability, stiffness, giving way, and instability in the right knee.  Upon physical examination, the examiner observed normal extension of the knee against resistance on the leg, and further noted no signs of effusion, tenderness, laxity, ankyloses or inflammatory arthritis in the right knee joint.  The examiner observed no objective evidence of pain with active motion of the right knee, and the Veteran was shown to have flexion to 138 degrees and extension to 0 degrees.  The Veteran also underwent an x-ray of the right knee, the results of which were clear for any abnormalities and revealed intact osseous structures, well-preserved joint spaces, no signs of joint effusion, and no osteochondral defects.  Based on her review of the diagnostic records, as well as discussion with, and evaluation of, the Veteran, the examiner diagnosed the Veteran with having an orthopedically normal right knee, and determined that no link could be made between his right knee and his active military service.  

Although physical examination of the Veteran's right knee was negative for any diagnoses of a right knee disorder, as previously noted above, service treatment records issued by several physicians and dated through May 2009, reflect ongoing diagnoses of patellofemoral syndrome in the right knee.  Here, the Veteran filed his claim for service connection for a right knee disability in November 2009, less than a year after this diagnosis was made.  The United States Court of Appeals for Veterans Claims (Court) recently held that the Board is not prohibited from considering evidence of a current disability predating the filing of a claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  In other words, evidence showing the diagnosis of a claimed disorder, although that diagnosis falls outside of the claim period, can establish a current disability as a matter of law.  Therefore, when the record contains an earlier diagnosis of a disorder prior to a veteran filing a claim for benefits based on that disability, that report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Id, at 321.  Unless an examiner (medical professional) offers an opinion on the question, the Board is improperly making its own determination, without the benefit of a medical opinion to guide its judgment, by deciding that a diagnosis resolved itself or was incorrectly diagnosed, or was acute or chronic.  Id.  As such, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which resolves these medical questions and provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's right knee disorder is necessary.

Also, in the May 2010 notice of disagreement (NOD), the Veteran stated that he had only been afforded x-rays of his right knee despite the fact that he had requested a magnetic resonance imaging (MRI) of the knee.  According to the Veteran, although the healthcare provider indicated that an MRI of the knee would not reveal anything, he disagreed with this assertion because he believed his knee problems were attributed to tissue damage.  In the February 2010 substantive appeal, the Veteran indicated that he had undergone an MRI of the knee and wished to have the VA obtain these records.  VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As this matter is being remanded for additional development, any outstanding VA and/or private medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file that have treated or evaluated him since service for his claimed right knee disability.  This Veteran should specifically be asked to provide the name and address of the medical treatment facility in Ann Arbor, Michigan, where he reportedly underwent an MRI.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, once these records have been obtained, schedule the Veteran for a VA examination with a VA orthopedist to determine the nature and etiology of any right knee disability present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary, to include a MRI, by the examiner should be performed, and all pertinent pathology should be noted in the examination report. The examiner should specifically take into consideration the April and May 2009 clinical records referenced above, which document the Veteran's in-service treatment for his right knee condition, and which reflect a diagnosis of patellofemoral syndrome in the right knee.  Consideration should be given to the Veteran's history and particularly to any statements regarding ongoing right knee symptoms since service.

Following a review of the record and a physical examination of the Veteran, the examiner should identify any right knee disorder(s) present and provide a diagnosis for all identified disability(ies).  If it is determined that the Veteran does not currently have-but previously had any right knee disorder that first manifested in service, please identify, to the extent possible, the approximate date on which such right knee disorder resolved.  For any right knee disorder diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for right knee problems, including his patellofemoral syndrome. The examiner should understand that even if the Veteran's right knee disorder(s) has/have since resolved, if the Veteran was diagnosed as having any right knee disorder anytime during the pendency of the claim (since November 2009) he or she must provide an opinion addressing whether a previous diagnosis of any right knee disorder(s) made anytime during the pendency of the claim is/are at least as likely as not related to the Veteran's military service, to include his in-service treatment for right knee pain.  In answering this question, the examiner should address any assertions of, and documentation reflecting, ongoing treatment for right knee problems since service.  The examiner should also set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


